UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2788



JAMES E. COPLEY,

                                            Plaintiff - Appellant,

          versus

UNITED STATES DEPARTMENT OF ENERGY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Clarksburg. Irene M. Keeley, District
Judge. (CA-95-38-1)


Submitted:   May 29, 1997                   Decided:   June 5, 1997


Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.

Affirmed by unpublished per curiam opinion.


James E. Copley, Appellant Pro Se. Helen Campbell Altmeyer, OFFICE
OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders granting Defen-

dant's motion to dismiss, and denying Appellant's motions for re-

consideration and "Motion in Opposition Court Order Dated October

4, 1996 to Dismiss Above Case." We have reviewed the record and the

district court's opinions and find no reversible error. According-
ly, we affirm on the reasoning of the district court. Copley v.
United States Dep't of Energy, No. CA-95-38-1 (N.D.W. Va. Jan. 16,

Oct. 4 & Nov. 5, 1996). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2